Opinion issued August 16, 2007
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00624-CV



IN RE BP PLAINTIFFS' STEERING COMMITTEE, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, BP Plaintiffs' Steering Committee,
challenges the trial court's (1) July 5, 2007 order denying relator's motion to disqualify
attorney Ronald Krist.
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Chief Justice Radack and Justices Taft and Alcala.
1.               
              
    ---